              Case 2:21-cv-00106-JCC Document 13 Filed 03/25/21 Page 1 of 1




                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    NORTHWEST ADMINISTRATORS, INC.,                    CASE NO. C21-0106-JCC
10                          Plaintiff,                   MINUTE ORDER
11           v.

12    PEPSI-COLA SALES AND DISTRIBUTION,
      INC.,
13
                            Defendant.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ stipulated motion to extend the
18
     deadline for Defendant to respond to the complaint (Dkt. No. 12). Having considered the motion
19
     and the relevant record and finding good cause, the Court GRANTS the motion and EXTENDS
20
     Defendant’s deadline to respond to the complaint to April 8, 2021.
21
            DATED this 25th day of March 2021.
22
                                                          William M. McCool
23
                                                          Clerk of Court
24
                                                          s/Paula McNabb
25                                                        Deputy Clerk

26


     MINUTE ORDER
     C21-0106-JCC
     PAGE - 1
